DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Looking at page 35 of the specification “a supply tube 4312 and a sensor body assembly 4314” appear to be reversed based on Fig. 43 A, the spec further recites “a supply tube 4312 and a sensor body assembly 4314” which contradicts the previous section stating the sensory body assembly is 4314. Please double check your numerated elements.
Appropriate correction is required.
Claim Objections
Claim 5-6 and 13-14 are objected to because of the following informalities:
Claim 5-6 and 13-14 recite “an a range” which should be “a range”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim recites “a supply tube” on lines 3 and again on lines 4. It is unclear if these are the distinct or the same element and further makes it unclear which supply tube “said supply tube” refers to, thus considered to be indefinite. For the purposes of examining they are considered dot be the same element. 
Claims 2-8 are rejected based on their inherent deficiencies from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lanphair (US 2012/0036914 A1) in view of Teodorescu (US 4,619,146) in view of Conrad (US 6,208,255 B1).
In claim 1, Landphair discloses a supply tube assembly (See Fig. 2) for measuring a liquid agricultural product application rate of liquid agricultural product (Par. 1, 10, 15) flowing through a supply tube (Fig. 2, 38), comprising: a supply tube having an upstream portion and a downstream portion (Fig. 2, 38 the front is considered to be the upstream end and the back end is considered to be the downstream end, following the flow), said upstream portion having an upstream portion outlet end, and said downstream portion having a downstream portion inlet end (Fig. 2, 44, 42, and see the end of 38 where all the 56s attach); a sensor body assembly incorporated in said supply tube (Fig. 2, 112, 114), comprising: a) a sensor body having a sensor inlet end positioned to receive an inlet flow of said liquid agricultural product (Fig. 2, 112) from said upstream portion and a sensor outlet end positioned to receive an outlet flow of said liquid agricultural product (Fig. 2, 114), said sensor body being an enclosure (Fig. 2, 112, 114), said sensor body being configured and constructed so that the liquid agricultural product does not come in contact with a surface of the enclosure while flowing from the sensor inlet end to said sensor outlet end (Fig. 2, 112, 114);
Landphair does not explicitly disclose said sensor body being an enclosure having a cross sectional area larger than the cross sectional area of said upstream portion of the supply tube and said downstream portion of the supply tube; b) a first sensing plate located on a first operable position of said sensor body; c) a second sensing plate located on a second operable position of said sensor body opposite said first sensing plate; and, d) electronic sensing components operably connected to said first sensing plate and to said second sensing plate configured to measure the liquid agricultural product application rate between said first sensing plate and said second sensing plate.
Teodorescu teaches said sensor body being an enclosure (Fig. 1, 12) having a cross sectional area larger than the cross-sectional area of said upstream portion of the supply tube and said downstream portion of the supply tube (See entrances at P1 and P2); said sensor body being configured and constructed so that the liquid agricultural product does not come in contact with a surface of the enclosure while flowing from the sensor inlet end to said sensor outlet end (Fig. 1, 12 the outside surface is untoched).
Conrad teaches b) a first sensing plate located on a first operable position of said sensor body (Fig. 1, 20/24); c) a second sensing plate located on a second operable position of said sensor body opposite said first sensing plate (Fig. 1, 22/26); and, d) electronic sensing components operably connected to said first sensing plate and to said second sensing plate configured to measure the liquid agricultural product application rate between said first sensing plate and said second sensing plate (Fig. 2, See abstract, Column 10 Lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said sensor body being an enclosure having a cross sectional area larger than the cross sectional area of said upstream portion of the supply tube and said downstream portion of the supply tube as taught by Teodorescu in the system of Landphair in order to maintain a pressure difference between the inlet and outlet (Teodorescu Column 1 Lines 35-40), thus leading to a more accurate system. Further, it would have been obvious to on of ordinary skill in the art at the time the invention wad filled to have b) a first sensing plate located on a first operable position of said sensor body; c) a second sensing plate located on a second operable position of said sensor body opposite said first sensing plate; and, d) electronic sensing components operably connected to said first sensing plate and to said second sensing plate configured to measure the liquid agricultural product application rate between said first sensing plate and said second sensing plate as taught by Conrad in the system of Landphair in order to quantitatively and qualitatively detect the agricultural product (Conrad Column 2 Lines 5-11) thus leading to a more accurate system. 

In claim 5, Landphair does not explicitly disclose wherein said flow rate is an a range of between a quarter of a fluid oz per acre to a gallon per acre.
Landphair does teach determining a desired flow rate within an area (Par. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said flow rate is an a range of between a quarter of a fluid oz per acre to a gallon per acre based on the teachings of Landphair since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 6, Landphair does not explicitly disclose wherein said flow rate is an a range of between a quarter of a fluid oz per hour to a quart per acre.
Landphair does teach determining a desired flow rate within an area (Par. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said flow rate is an a range of between a quarter of a fluid oz per hour to a quart per acre based on the teachings of Landphair since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 7, Landphair does not explicitly disclose wherein said flow rate is approximately three drips per second.
Landphair does teach determining a desired flow rate within an area (Par. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said flow rate is approximately three drips per second based on the teachings of Landphair since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 8, Landphair does not explicitly disclose wherein an operator is informed if the agricultural product is not applied in the proper rate, as measured by said electronic sensing components.
Conrad teaches wherein an operator is informed if the agricultural product is not applied in the proper rate, as measured by said electronic sensing components (Column 8, Lines 35-54).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have an operator is informed if the agricultural product is not applied in the proper rate, as measured by said electronic sensing components based on the teachings of Conrad in Landphair in order to better inform an operator of the distribution of the agricultural product (Conrad Column 8, Lines 35-54), thus leading to a better system. 


In claim 9, Landphair discloses a method for measuring a liquid agricultural product application rate of liquid agricultural product (Par. 1, 10, 15) flowing through a supply tube (Fig. 2, 38), comprising: a) providing a supply tube assembly (See Fig. 2) of the type comprising: a sensor body assembly incorporated in said supply tube (Fig. 2, 112, 114), comprising: I. a sensor body having a sensor inlet end positioned to receive an inlet flow of said liquid agricultural product from said upstream portion (Fig. 2, 112 Fig. 2, 44, 42,) and a sensor outlet end positioned to receive an outlet flow of said liquid agricultural product (Fig. 2, 114, see the end of 38 where all the 56s attach), said sensor body being an enclosure (Fig. 2, 112, 114) said sensor body being configured and constructed so that the liquid agricultural product does not come in contact with a surface of the enclosure while flowing from the sensor inlet end to said sensor outlet end (Fig. 2, 112, 114) and b) flowing liquid agricultural product through said sensor body assembly (Par. 8 and 17);
Landphair does not explicitly disclose said sensor body being an enclosure having a cross sectional area larger than the cross sectional area of said upstream portion of the supply tube and said downstream portion of the supply tube; lI. a first sensing plate located on a first operable position of said sensor body; III. a second sensing plate located on a second operable position of said sensor body opposite said first sensing plate; IV. electronic sensing components operably connected to said first sensing plate and to said second sensing plate configured to measure the liquid agricultural product application rate between said first sensing plate and said second sensing plate; and, c) measuring the liquid agricultural product application rate between said first sensing plate and said second sensing plate utilizing said electronic sensing components.
Teodorescu teaches said sensor body being an enclosure (Fig. 1, 12) having a cross sectional area larger than the cross-sectional area of said upstream portion of the supply tube and said downstream portion of the supply tube (See entrances at P1 and P2); said sensor body being configured and constructed so that the liquid agricultural product does not come in contact with a surface of the enclosure while flowing from the sensor inlet end to said sensor outlet end (Fig. 1, 12 the outside surface is untoched).
Conrad teaches lI. a first sensing plate located on a first operable position of said sensor body (Fig. 1, 20/24); III. a second sensing plate located on a second operable position of said sensor body opposite said first sensing plate (Fig. 1, 22/26); IV. electronic sensing components operably connected to said first sensing plate and to said second sensing plate configured to measure the liquid agricultural product application rate between said first sensing plate and said second sensing plate (Fig. 2, See abstract, Column 10 Lines 1-11); and b) flowing liquid agricultural product through said sensor body assembly (Column 10 Lines 50-67); and, c) measuring the liquid agricultural product application rate between said first sensing plate and said second sensing plate utilizing said electronic sensing components (Fig. 2, See abstract, Column 10 Lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said sensor body being an enclosure having a cross sectional area larger than the cross-sectional area of said upstream portion of the supply tube and said downstream portion of the supply tube as taught by Teodorescu in the method of Landphair in order to maintain a pressure difference between the inlet and outlet (Teodorescu Column 1 Lines 35-40), thus leading to a more accurate method. Further, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have lI. a first sensing plate located on a first operable position of said sensor body; III. a second sensing plate located on a second operable position of said sensor body opposite said first sensing plate; IV. electronic sensing components operably connected to said first sensing plate and to said second sensing plate configured to measure the liquid agricultural product application rate between said first sensing plate and said second sensing plate; and b) flowing liquid agricultural product through said sensor body assembly; and, c) measuring the liquid agricultural product application rate between said first sensing plate and said second sensing plate utilizing said electronic sensing componentsas taught by Conrad in the method of Landphair in order to quantitatively and qualitatively detect the agricultural product thus leading to a more accurate method.

In claim 13, Landphair does not explicitly disclose wherein said flow rate is an a range of between a quarter of a fluid oz per acre to a gallon per acre.
Landphair does teach determining a desired flow rate within an area (Par. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said flow rate is an a range of between a quarter of a fluid oz per acre to a gallon per acre based on the teachings of Landphair since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 14, Landphair does not explicitly disclose wherein said flow rate is an a range of between a quarter of a fluid oz per hour to a quart per acre.
Landphair does teach determining a desired flow rate within an area (Par. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said flow rate is an a range of between a quarter of a fluid oz per hour to a quart per acre based on the teachings of Landphair since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 15, Landphair does not explicitly disclose wherein said flow rate is approximately three drips per second.
Landphair does teach determining a desired flow rate within an area (Par. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have said flow rate is approximately three drips per second based on the teachings of Landphair since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In claim 16, Landphair does not explicitly disclose further comprising the step of informing an operator if the agricultural product is not applied in the proper rate, as measured by said electronic sensing components.
Conrad teaches further comprising the step of informing an operator if the agricultural product is not applied in the proper rate, as measured by said electronic sensing components (Column 8, Lines 35-54).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have the step of informing an operator if the agricultural product is not applied in the proper rate, as measured by said electronic sensing components based on the teachings of Conrad in Landphair in order to better inform an operator of the distribution of the agricultural product (Conrad Column 8, Lines 35-54), thus leading to a better system. 

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Landphair in view of Teodorescu in view of Conrad and in further view of Pan (WO 2018/148756).

In claim 2, Landphair does not explicitly disclose wherein the cross sectional area of the upstream portion outlet end of the supply tube is sufficiently large so that the liquid agricultural product builds up on said upstream portion outlet end and falls off due to gravity as a drip, said sensor body being oriented substantially vertically.
Teodorescu teaches wherein the cross sectional area of the upstream portion outlet end of the supply tube is sufficiently large so that the liquid agricultural product builds up on said upstream portion outlet end, said sensor body being oriented substantially vertically. (See Fig 1 &2).
Pan teaches falls off due to gravity as a drip (Fig. 4a, Par. 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the cross sectional area of the upstream portion outlet end of the supply tube is sufficiently large so that the liquid agricultural product builds up on said upstream portion outlet end, said sensor body being oriented substantially vertically based on the teachings of Teodorescu in order to maintain a pressure difference between the inlet and outlet (Teodorescu Column 1 Lines 35-40), thus becoming more accurate. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have falls off due to gravity as a drip based on the teachings of Pan in order to reduce droplet size and establish a droplet counting mechanism (Pan 66) thus becoming more accurate. 

In claim 3 Landphair in view of Teodorescu in view of Conrad and in further view of Pan disclose all of claim 2. Landphair does not explicitly disclose a flow element positioned within said sensor body and having a flow element upper end physically connected to said upstream portion outlet end, said flow element extending through said sensor body, and terminating with a flow element lower end at the sensor outlet end to provide a conduit for liquid agricultural product flow through said sensor body.
Teodorescu teaches a flow element positioned within said sensor body and having a flow element upper end physically connected to said upstream portion outlet end (Fig. 1, see piston, 34), said flow element extending through said sensor body (see Fig. 1), and terminating with a flow element lower end at the sensor outlet end to provide a conduit for liquid agricultural product flow through said sensor body (See Fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a flow element positioned within said sensor body and having a flow element upper end physically connected to said upstream portion outlet end, said flow element extending through said sensor body, and terminating with a flow element lower end at the sensor outlet end to provide a conduit for liquid agricultural product flow through said sensor body based on the teachings of Teodorescu in order to maintain a pressure difference between the inlet and outlet (Teodorescu Column 1 Lines 35-40), thus becoming more accurate.

In claim 4 Landphair in view of Teodorescu in view of Conrad and in further view of Pan disclose all of claim 3. Landphair does not explicitly disclose wherein said flow element comprises wire.
Pan teaches wherein said flow element comprises wire (Par. 98 “wires”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have said flow element comprises wire based on the teachings of Pan in order to reduce droplet size and establish a droplet counting mechanism (Pan 66) thus becoming more accurate.

In claim 10, Landphair does not explicitly disclose wherein the cross sectional area of the upstream portion outlet end of the supply tube is sufficiently large so that the liquid agricultural product builds up on said upstream portion outlet end and falls off due to gravity as a drip, said sensor body being oriented substantially vertically.
Teodorescu teaches wherein the cross sectional area of the upstream portion outlet end of the supply tube is sufficiently large so that the liquid agricultural product builds up on said upstream portion outlet end, said sensor body being oriented substantially vertically. (See Fig 1 &2).
Pan teaches falls off due to gravity as a drip (Fig. 4a, Par. 66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the cross sectional area of the upstream portion outlet end of the supply tube is sufficiently large so that the liquid agricultural product builds up on said upstream portion outlet end, said sensor body being oriented substantially vertically based on the teachings of Teodorescu in order to maintain a pressure difference between the inlet and outlet (Teodorescu Column 1 Lines 35-40), thus becoming more accurate. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have falls off due to gravity as a drip based on the teachings of Pan in order to reduce droplet size and establish a droplet counting mechanism (Pan 66) thus becoming more accurate.

In claim 11 Landphair in view of Teodorescu in view of Conrad and in further view of Pan disclose all of claim 10. Landphair does not explicitly disclose a flow element positioned within said sensor body and having a flow element upper end physically connected to said upstream portion outlet end, said flow element extending through said sensor body, and terminating with a flow element lower end at the sensor outlet end to provide a conduit for liquid agricultural product flow through said sensor body.
Teodorescu teaches a flow element positioned within said sensor body and having a flow element upper end physically connected to said upstream portion outlet end (Fig. 1, see piston, 34), said flow element extending through said sensor body (see Fig. 1), and terminating with a flow element lower end at the sensor outlet end to provide a conduit for liquid agricultural product flow through said sensor body (See Fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a flow element positioned within said sensor body and having a flow element upper end physically connected to said upstream portion outlet end, said flow element extending through said sensor body, and terminating with a flow element lower end at the sensor outlet end to provide a conduit for liquid agricultural product flow through said sensor body based on the teachings of Teodorescu in order to maintain a pressure difference between the inlet and outlet (Teodorescu Column 1 Lines 35-40), thus becoming more accurate.

In claim 12 Landphair in view of Teodorescu in view of Conrad and in further view of Pan disclose all of claim 11. Landphair does not explicitly disclose wherein said flow element comprises wire.
Pan teaches wherein said flow element comprises wire (Par. 98 “wires”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have said flow element comprises wire based on the teachings of Pan in order to reduce droplet size and establish a droplet counting mechanism (Pan 66) thus becoming more accurate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160172155 A1, DEVICE AND METHOD OF DETECTING AND GENERATING COMBINED MODULATED PARTICLE WAVE-FRONTS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865   
05/26/2022